In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-14-00197-CV
                                      No. 07-14-00198-CV
                                 ________________________

                        IN RE RICHARD EARL GAMBLES, RELATOR


                  Original Proceeding Arising from the 364th District Court
                                   Lubbock County, Texas
    Trial Court Nos. 96-422,700 & 96-422,701; Honorable Bradley S. Underwood, Presiding


                                            July 29, 2014

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Relator, Richard Earl Gambles, proceeding pro se and in forma pauperis, seeks

mandamus relief on a motion for DNA testing1 he filed in the trial court in the referenced

cause numbers on April 7, 2014. Although Relator did not name a respondent in his

petition, it appears he seeks to compel the Honorable Bradley S. Underwood to rule on

his motion. Relator also asserts the Lubbock County District Clerk, Barbara Sucsy,

failed to respond to an April 28, 2014 letter inquiring about his motion. For the reasons

expressed herein, we deny Relator’s requested relief.

      1
          See TEX. CODE CRIM. PROC. ANN. art. 64.01 (West Supp. 2013).
       On May 14, 2014, Relator filed his hand-written Plaintiff’s Original Application for

Writ of Mandamus. On May 19, 2014, this Court requested payment of the appropriate

fees. In response, Relator filed his Motion to Proceed in Forma Pauperis. By letter

dated May 29, 2014, this Court then advised Relator, that recent amendments to

chapter 14 of the Texas Civil Practice and Remedies Code required an inmate in any

action in which an affidavit of indigence or unsworn declaration of inability to pay is filed,

including an original proceeding such as mandamus, to fully comply with chapter 14 by

filing a separate Affidavit Relating to Previous Filings and a certified copy of his inmate

account. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a), (c) (West Supp. 2014).

See also Douglas v. Moffett, 418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.]

2013, no pet.). Relator was asked to comply on or before June 18, 2014, and was

advised that failure to comply could result in the summary disposition of his proceeding.

To date, Relator has not complied.


       Additionally, Relator’s petition does not satisfy the mandatory requirements of

Rule 52.3 of the Texas Rules of Appellate Procedure. Relator’s pro se status does not

exempt him from complying with rules of procedure. See Mansfield State Bank v. Cohn,

573 S.W.2d 181, 184-85 (Tex. 1978).


       Consequently, Relator’s request for mandamus relief is denied for failure to

comply with applicable rules of appellate procedure. See TEX. R. APP. P. 42.3(c).




                                                  Patrick A. Pirtle
                                                       Justice

                                              2